 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                EASTERN DIVISION
11   HENRY JAMES HOLMES,                     )   No. ED CV 18-01734-DOC (DFM)
                                             )
12                      Petitioner,          )
                                             )   ORDER SUMMARILY
13                      v.                   )
                                             )   DISMISSING PETITION
14   PEOPLE OF THE STATE OF                  )   WITHOUT PREJUDICE FOR
                                             )   LACK OF JURISDICTION
15   CALIFORNIA,                             )
                                             )
                        Respondent.          )
16                                           )
17
18                                    BACKGROUND
19         On August 17, 2018, Petitioner filed in this Court a Petition for Writ of
20   Habeas Corpus by a Person in Federal Custody under 28 U.S.C. § 2241. See
21   Dkt. 1 (“Petition”). Petitioner filed a supplement to the Petition on September
22   10, 2018. See Dkt. 4. The Petition seeks relief from the conviction arising out
23   of Petitioner’s 2000 guilty plea to one count of assault with intent to commit
24   rape. Id. at 2.
25         By the Court’s count, the instant petition represents Petitioner’s fifth
26   attempt to obtain habeas corpus relief from his 2000 guilty plea. In 2003,
27   Petitioner filed a petition for writ of habeas corpus in this Court in Case No.
28   ED CV 03-922-NM (Mc). This petition was dismissed without prejudice
 1   because Petitioner had not exhausted his state remedies. In 2004, Petitioner
 2   filed another petition for writ of habeas corpus in Case No. ED CV 04-370-
 3   DOC (Mc). This petition was denied on the merits. In 2016, Petitioner filed a
 4   petition for writ of habeas corpus in Case No. ED CV 16-1474-DOC (DFM).
 5   This petition was dismissed for lack of jurisdiction because it was a successive
 6   petition and because Petitioner did not satisfy the “in custody” requirement of
 7   28 U.S.C. § 2254. Finally, in 2016, Petitioner filed a petition for writ of habeas
 8   corpus in Case No. ED CV 16-2260-DOC (DFM). This petition was dismissed
 9   without prejudice because it too was a successive petition.
10                                     DISCUSSION
11   This Court Lacks Jurisdiction Because the Petition Is a Successive Petition
12         As the Court told Petitioner twice in 2016, it may not entertain a second or
13   successive habeas petition unless Petitioner obtains leave from the Ninth Circuit
14   Court of Appeals. 28 U.S.C. § 2244(b) reads, in pertinent part, as follows:
15                (1) A claim presented in a second or successive habeas
16         corpus application under section 2254 that was presented in a prior
17         application shall be dismissed.
18                (2) A claim presented in a second or successive habeas
19         corpus application under section 2254 that was not presented in a
20         prior application shall be dismissed unless—
21                (A) the applicant shows that the claim relies on a new
22         rule of constitutional law, made retroactive to cases on collateral
23         review by the Supreme Court, that was previously unavailable; or
24                (B)(i) the factual predicate for the claim could not have been
25         discovered previously through the exercise of due diligence; and
26                (ii) the facts underlying the claim, if proven and viewed in
27         light of the evidence as a whole, would be sufficient to establish by
28         clear and convincing evidence that, but for constitutional error, no

                                              2
 1         reasonable factfinder would have found the applicant guilty of the
 2         underlying offense.
 3                (3) (A) Before a second or successive application permitted
 4         by this section is filed in the district court, the applicant shall move
 5         in the appropriate court of appeals for an order authorizing the
 6         district court to consider the application.
 7   28 U.S.C. § 2244 (b)(1)-(3); see also Rule 9(b) of the Rules Governing § 2254
 8   Cases in the United States District Courts. In addition, Rule 4 of the Rules
 9   Governing § 2254 Cases in the United States District Courts provides that if it
10   plainly appears from the face of the petition and any exhibits thereto that the
11   petition is not entitled to relief in the district court, the judge shall make an
12   order for its summary dismissal.
13         Although Petitioner did not disclose his earlier federal petitions in the
14   Petition, it is clear from the face of the Petition that the present Petition is a
15   successive petition attacking the same conviction and sentence in Riverside
16   County Superior Court. On October 14, 2016, shortly before filing his last
17   petition, Petitioner sought permission from the Ninth Circuit Court of Appeals
18   to file a second or successive petition. That application for leave to file a
19   successive petition was denied. See Holmes v. State of California, No. 16-
20   73307, Dkt. 13 (9th Cir. June 30, 2017).
21         This Court does not have jurisdiction to consider a second or successive
22   petition absent authorization from the Ninth Circuit. Burton v. Stewart, 549
23   U.S. 147, 152, (2007); Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir.
24   2001) (“When the AEDPA is in play, the district court may not, in the absence
25   of proper authorization from the court of appeals, consider a second or
26   successive habeas application.” (citation and quotation marks omitted)). The
27   Court will accordingly dismiss this petition without prejudice to its refiling at
28

                                               3
 1   such time as Petitioner obtains permission to file a successive petition.1
 2                                        ORDER
 3         IT THEREFORE IS ORDERED that this action be summarily
 4   dismissed without prejudice for lack of subject matter jurisdiction pursuant to
 5   Rule 4 of the Rules Governing Section 2254 Cases in the United States District
 6   Courts.
 7         LET JUDGMENT BE ENTERED ACCORDINGLY.
 8
 9   Dated: October 15, 2018
10                                                ______________________________
11                                                DAVID O. CARTER
                                                  United States District Judge
12
13   Presented by:

14
15   _________________________
     DOUGLAS F. McCORMICK
16   United States Magistrate Judge
17
18
19
20
21
22
23
24
25
           1
              If Petitioner obtains permission to file a successive petition, he should
     file a new petition for writ of habeas corpus. He should not file an amended
26   petition in this action nor should he use this case number from this action
27   because the instant action will be closed today. If and when Petitioner files a
     new petition, the Clerk will give the petition a new case number.
28

                                              4
